The offense is knowingly passing a forged instrument; the punishment, confinement in the penitentiary for three years.
It was charged in the indictment, in substance, that appellant passed a forged check in the sum of $36.50 to John Minarik. The check was made payable to Thomas McNeal and was purportedly executed for the Marathon Oil Company by Ralph P. Hyatt. It was directed to the First National Bank and Trust Company of Tulsa, Oklahoma. We think the proof of the State was insufficient to show that said check had been forged. The State introduced an employee of the Marathon Oil Company for the purpose of showing that the check had been forged. After testifying on cross-examination that the form of check was not the same as that used by the Marathon Oil Company, and that he did not know of any man by the name of Ralph P. Hyatt who worked for said company and had the authority to execute checks, the witness testified as follows:
"From my knowledge of the personnel of such company and from my examination of this check that has been introduced as state's exhibit 'B' and from my comparison of that with the other form which I have identified as being a genuine check, I can not now state that state's exhibit 'A' (referring to the alleged forged check) is not a valid check of my company and is not a valid instrument."
Deeming the evidence insufficient, the judgment is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.